DETAILED ACTION
	Claims 1-20 are presented for examination on merits. Claims 1, 7, and 14 are independent base claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted before this office action is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 1, 3, 5, 7, 9, 14, and 16 are objected to because of the following informalities:  
Claims 1, 7 and 14 each recite various terms for “medical information” in the producing step as follows.
the requested medical information
the produced medical information 
such medical information that characterizes the group; and 15 
It appears that the Applicant assumes that there is a changing state of the medical information, which may not stay in the same data set when the medical information is processed throughout the various steps of requesting, producing, and providing.  In other words, the medical information appears to vary along the stages of requesting, producing, and providing. For example, the produced medical information may be a smaller subset of the requested medical information when some medical information is not available to be provided.  The Applicant is requested to explain or make clear in the claims that the claimed invention has a clear set size of the medical information throughout the process.
Claim 5 recites “medical data” which should have been recited as “the medical data.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9665685 B1 (hereinafter "PAT’685").  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim the subject matter of producing medical information to report the pre or post-encounter characteristics of a group of patients.

Regarding independent base claim 1, PAT’685 anticipates:
A computer-implemented method (PAT’685, CLM 1: computer-implemented method) comprising: 
receiving a request from a user device for medical information that characterizes a 5 group composed of multiple individuals from a set of de-identified medical data representing pre-or post-encounter characteristics of the individuals (PAT’685, CLM 1: receiving a request from a user device for medical information that characterizes a group composed of multiple individuals from a set of de-identified medical data representing pre- or post-encounter characteristics of the individuals); 
producing, by a hardware processor, a request token for each individual included in the group of individuals (PAT’685, CLM 1; producing, by a hardware processor, a request token for each individual included in the group of individuals); 
comparing the request tokens to tokens associated with the medical data to find 10 matching tokens (PAT’685, CLM 1: comparing the request tokens to tokens associated with the de-identified medical data to find matching tokens); 
producing the requested medical information, the identity of the individuals being unattainable from the produced medical information without the individuals in the group having authorized production of such medical information that characterizes the group (PAT’685, CLM 1: producing the requested medical information, the identity of the individuals being unattainable from the produced medical information without the individuals in the group having authorized production of such medical information that characterizes the group); and 15 
providing the produced medical information to report the characteristics of the group of individuals absent authorization from the individuals in the group of individuals (PAT’685, CLM 1: providing the produced medical information to report the characteristics of the group of individuals absent authorization from the individuals in the group of individuals identified in the request containing identifying data). 

Regarding independent base claims 7 and 14, PAT’685 anticipates the claimed invention thereof for the same reasoning as presented above for claim 1.  Therefore, claims 7 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable, respectively.
Dependent claims 2-6, 8-13, and 15-20 are obvious variants of claims 1-20 of PAT’685 and thus rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9965651 B1 (hereinafter "PAT’651").  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim the subject matter of producing medical information to report the pre or post-encounter characteristics of a group of patients.

Regarding independent base claim 1, PAT’651 anticipates:
A computer-implemented method (PAT’651, CLM 1: computer-implemented method) comprising: 
receiving a request from a user device for medical information that characterizes a 5 group composed of multiple individuals from a set of de-identified medical data representing pre-or post-encounter characteristics of the individuals (PAT’651, CLM 1: receiving a request from a user device for information that characterizes a group composed of multiple individuals from a set of de-identified medical data representing characteristics of the individuals pre- or post-encounter with a healthcare facility); 
producing, by a hardware processor, a request token for each individual included in the group of individuals (PAT’651, CLM 1; producing, by a hardware processor, a request token for each individual included in the group of individuals); 
comparing the request tokens to tokens associated with the medical data to find 10 matching tokens (PAT’651, CLM 1: comparing the request tokens to tokens associated with the de-identified data to find matching tokens and to determine whether the group includes at least a minimum number of individuals to be included in a report); 
producing the requested medical information, the identity of the individuals being unattainable from the produced medical information without the individuals in the group having authorized production of such medical information that characterizes the group (PAT’651, CLM 1: producing the requested information that characterizes the group, an identity of the individuals being unattainable from the produced information); and 15 
providing the produced medical information to report the characteristics of the group of individuals absent authorization from the individuals in the group of individuals (PAT’651, CLM 1: providing the produced medical information to report the characteristics of the group of individuals absent authorization from the individuals in the group of individuals identified in the request containing identifying data). 
Regarding independent base claims 7 and 14, PAT’651 anticipates the claimed invention thereof for the same reasoning as presented above for claim 1.  Therefore, claims 7 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable, respectively.
Dependent claims 2-6, 8-13, and 15-20 are obvious variants of claims 1-20 of PAT’651 and thus rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10943028 B1 (hereinafter "PAT’028").  

Regarding independent base claim 1, PAT’028 anticipates:
A computer-implemented method (PAT’028, CLM 1: a user computing device implemented method) comprising: 
receiving a request from a user device for medical information that characterizes a 5 group composed of multiple individuals from a set of de-identified medical data representing pre-or post-encounter characteristics of the individuals (PAT’028, CLM 1: a request for medical information that characterizes a group composed of multiple individuals from de-identified medical data representing pre- or post-encounter characteristics); 
producing, by a hardware processor, a request token for each individual included in the group of individuals (PAT’028, CLM 1; the request also including a request token for each individual included in the group of individuals); 
comparing the request tokens to tokens associated with the medical data to find 10 matching tokens (PAT’028, CLM 1: the server configured to compare the request token for each individual in the group of individuals to tokens associated with the de-identified medical data to find matching tokens); 
producing the requested medical information, the identity of the individuals being unattainable from the produced medical information without the individuals in the group having authorized production of such medical information that characterizes the group (PAT’028, CLM 6: wherein identities of the individuals are unattainable from the produced medical information); and 15 
providing the produced medical information to report the characteristics of the group of individuals absent authorization from the individuals in the group of individuals (PAT’028, CLM 1: the produced medical information to report the characteristics of the group of individuals absent authorization from the individuals in the group of individuals). 

Regarding independent base claims 7 and 14, PAT’028 anticipates the claimed invention thereof for the same reasoning as presented above for claim 1.  Therefore, claims 7 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable, respectively.
Dependent claims 2-6, 8-13, and 15-20 are obvious variants of claims 1-17 of PAT’028 and thus rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 9323892 B1 (hereinafter "PAT’892").  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim the subject matter of producing medical information to report the pre or post-encounter characteristics of a group of patients.

Regarding independent base claim 1, PAT’892 anticipates:
A computer-implemented method (PAT’892, CLM 1) comprising: 
receiving a request from a user device for medical information that characterizes a 5 group composed of multiple individuals from a set of de-identified medical data representing pre-or post-encounter characteristics of the individuals (PAT’892, CLM 1: ); 
producing, by a hardware processor, a request token for each individual included in the group of individuals (PAT’892, CLM 1; receiving a request from a user device for medical information that characterizes a group of individuals composed of multiple individuals from a set of de-identified medical data representing pre- or post-encounter characteristics of the individuals); 
comparing the request tokens to tokens associated with the medical data to find 10 matching tokens (PAT’892, CLM 3: comparing the produced token for each individual in the group to the tokens associated with the set of medical data); 
producing the requested medical information, the identity of the individuals being unattainable from the produced medical information without the individuals in the group having authorized production of such medical information that characterizes the group (PAT’892, CLM 1: producing information … with identifying tokens in the set of de-identified medical data and the associated de-identified medical data that correspond to the produced tokens; CLM 11: unattainable from the tokens); and 15 
providing the produced medical information to report the characteristics of the group of individuals absent authorization from the individuals in the group of individuals (PAT’892, CLM 1: providing the produced medical information to report the characteristics of the group of individuals absent authorization from the individuals). 
Regarding independent base claims 7 and 14, PAT’892 anticipates the claimed invention thereof for the same reasoning as presented above for claim 1.  Therefore, claims 7 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable, respectively.
Dependent claims 2-6, 8-13, and 15-20 are obvious variants of claims 1-17 of PAT’892 and thus rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1, 7 and 14 each recite the element “the identity of the individuals being unattainable” in the second producing step of the claims.  There is insufficient antecedent basis for this limitation in the respective claims.  
Claims 1, 7, and 14 each recite the limitation "the request tokens" in the step of “comparing the request tokens to tokens associated with the medical data…”  There is insufficient antecedent basis for this limitation in the respective claims.  It should be noted that the element “the request tokens” is in plural form while the definition of “a request token for each individual” includes the case where there may be only one individual associated with one single request token.
Claims 5, 11, and 18 each recite the limitation "the request tokens" without sufficient antecedent basis for this limitation in the claims, because the definition of the request tokens in the respective base claims 1, 7, and 14 is unclear or lack of sufficient antecedent basis.

Claims 1, 7 and 14 each recite the limitation "the medical data" in the step of “comparing the request tokens to tokens associated with the medical data…”  There is insufficient antecedent basis for this limitation in the respective claims.  The Examiner interprets “the medical data” as broadly recited is different from the set of de-identified medical data representing pre-or post-encounter characteristics of the individuals in the preamble(s).
Claims 5, 11, 13, and 18 each recite the limitation "the medical data" without sufficient antecedent basis for this limitation in the claims, respectively.
Claim 10 recites the limitation “the data.” There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the data server.”  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims 2-6, 8-13, and 15-20 are further rejected under 35 U.S.C. 112(B) as because they depend from the base claims 1, 7, and 14, respectively.

Allowable Subject Matter
Claims 1-20 are allowable over prior art for the following reasons:
In dependent claims 1, 7, and 14 each repeat a substantial portion of the allowable subject matter of the parent case Applicant No. 14/082433, now U.S. Patent #9,323,892.  The claims of the instant application essentially recite the same key elements and features of the parent case for patentability as the parent case.  These features, in combination with the other limitations in the claim(s) 1, 7, and 14, are not anticipated by, nor made obvious over the prior art of record, rendering the subject matter allowable over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DON G ZHAO/Primary Examiner, Art Unit 2493  
07/01/2022